LITHIUM COBALT-BASED POSITIVE ELECTRODE ACTIVE MATERIAL, PREPARATION METHOD THEREOF, POSITIVE ELECTRODE AND SECONDARY BATTERY INCLUDING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 6/29/2022:
Claims 1, 4, and 7 have been amended; claims 16 and 17 have been added. No new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 102(a)(1)/103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 7-10 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0380722 (Blangero). Claims 1-6 and 11-15 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Blangero.
The core material and the surface layer of Blangero are required to include Li, Co, O, and at least one of Al, Ga, or B because the surface layer includes every element that is in the core material. Further, the surface layer includes N and N'=oxides, and the core is substantially free of the dopants N and N' because these are expelled from the core. 
In the present case, the core portion recited in claim 7 includes a lithium cobalt-based oxide that must include Li, Co, Al, and O, and the shell portion includes a lithium cobalt-based oxide that includes Li, Co, O, optionally one or more of several M, but not Al. Blangero, which requires every element present in the core material to also be present in the surface layer, fails to disclose the composition of the core portion and the shell portion as recited in claims 1 and 7. For at least this reason, a prima facie case of anticipation is not established.
As such, the Applicant’s amendments have overcome the prior art of record, rejections under 35 USC 102(a)(1) and 102(a)(1)/103 are overcome, and claims 1-17 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729